Order entered December 16, 1943, directing interested parties to show cause why the corporation should not be dissolved and enjoining the appellant from instituting or prosecuting any action or proceeding against the corporation without leave of the court modified by striking out the provision for an injunction, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. (Martin, P. J., dissents and votes to reverse and deny the motion in all respects.) Appeal from order entered December 22, 1943, denying motion for resettlement unanimously dismissed. No opinion. Settle order on notice. Present — ■ Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.